 Case 8:18-bk-13311-CB       Doc 328 Filed 04/04/19 Entered 04/04/19 14:11:44                   Desc
                               Main Document Page 1 of 2


 1   Annette W. Jarvis (Admitted Pro Hac Vice)
     Dorsey & Whitney LLP
 2   111 South Main Street, 21st Floor
     Salt Lake City, UT 84111                                         FILED & ENTERED
 3   Tel: 801-933-7360
     Fax: 801-933-7373
 4   jarvis.annette@dorsey.com                                             APR 04 2019
 5   Jessica G. McKinlay, SBN 282743
     Dorsey & Whitney LLP                                             CLERK U.S. BANKRUPTCY COURT
                                                                      Central District of California
 6   600 Anton Boulevard, Suite 2000                                  BY le         DEPUTY CLERK
     Costa Mesa, CA 92626
 7   Tel: 714 800-1400
     Fax: 714 800-1499
 8   mckinlay.jessica@dorsey.com

 9   Attorneys for Opus Bank, Secured Creditor

10                            UNITED STATES BANKRUPTCY COURT

11               CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

12   In re:                                              Case No. 8:18-bk-13311-CB
13   RUBY’S DINER, INC., a California corporation,       Chapter 11
14   et al.,                                             (Jointly Administered With Case Nos.
             Debtors and Debtors-in-Possession,          8:18-bk-13197-CB; 8:18-bk-13198-CB; 8:18-
15                                                       bk-13199-CB; 8:18-bk-13200-CB; 8:18-bk-
     Affects:                                            13201-CB; 8:18-bk-13202-CB)
16
         All Debtors                                     ORDER GRANTING FOURTH
17                                                       STIPULATION:
                                                         (A) AUTHORIZING INTERIM USE OF
18       RUBY’S DINER, INC., ONLY                        CASH COLLATERAL, and
                                                         (B) GRANTING ADEQUATE
19       RUBY’S SOCAL DINERS, LLC, ONLY                  PROTECTION FOR USE OF
                                                         PREPETITION COLLATERAL
20       RUBY’S QUALITY DINERS, LLC, ONLY
                                                         Date:         April 11, 2019
21                                                       Time:         11:00 a.m.
       RUBY’S HUNTINGTON BEACH, LTD.,                    Courtroom:    5D
22   ONLY                                                Address:      411 West Fourth Street
                                                                       Santa Ana, CA 92701
23       RUBY’S LAGUNA HILLS, LTD. ONLY
24       RUBY’S OCEANSIDE, LTD., ONLY
25
         RUBY’S PALM SPRINGS, LTD., ONLY
26
27

28
                                                     1
 Case 8:18-bk-13311-CB       Doc 328 Filed 04/04/19 Entered 04/04/19 14:11:44                Desc
                               Main Document Page 2 of 2


 1            The Court having read and considered the Fourth Stipulation (A) Authorizing Interim Use

 2   of Cash Collateral, and (B) Granting Adequate Protection for Use of Prepetition Collateral, filed

 3   March 29, 2019, as Docket #323 (the "Stipulation"), and with good cause shown,

 4           IT IS ORDERED

 5            1. The Stipulation is approved.

 6

 7                                                   ###

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24    Date: April 4, 2019

25

26
27

28
                                                      2
